Common principles on flexicurity (debate)
The next item is the report by Mr Christensen, on behalf of the Committee on Employment and Social Affairs, on common principles of flexicurity.
President-in-Office of the Council. - (PT) Mr President, I thought you were asking me to make a final speech on the Charter debate, a speech which I do not have prepared, hence the reason for my confusion.
Mr President, Commissioner, ladies and gentlemen, the issue of flexicurity is now a key item on the European agenda and is essential for the future of Europe's economic and social models. It is a complex issue involving the capacity to manage change and promote employment and social security reform in a rapidly changing global context which requires responses to the challenges of global competition, technological innovation and population ageing. We need more flexible markets, but this also means that we must ensure better conditions, better instruments and more security for our citizens so that they can handle this change positively. That is the challenge facing us.
For our part, the Portuguese Presidency has tried to contribute actively to the search for integrated and balanced solutions in this area. Following the Commission communication presented in June, we were responsible for conducting a process aimed at carrying out the European Council mandate and achieving consensus on the common principles of flexicurity. The Commission communication naturally formed an excellent starting point for this work as it helped us to develop the concept and increase discussion of the solutions that could serve as a common platform for the various lines which each Member State will have to follow.
Bearing in mind that the starting points and situations are different, the solutions will also have to differ. In order to create the conditions for progress in this area, we developed various initiatives with the main actors at European level, including a Conference on the challenges of flexicurity. This was politically well-attended and discussed the developments in this respect and also future prospects. We also sought to analyse the experience gained in countries where models have been applied with good results and to identify which elements of these models can be used in other contexts. We also obtained the opinions of expert committees on employment and social welfare and also the Committee of the Regions. In addition we tried to encourage the social partners in this area to become involved as we are aware that this new model requires firm commitment from all the stakeholders, yet it also requires that everyone's interests be taken into account.
In this context, the understanding that we reached with the social partners at the Tripartite Social Summit held on 18 October in Lisbon gave important impetus to this debate. Social dialogue at various levels and the involvement of the social partners are decisive in ensuring the success of any strategy to reform the labour markets. The involvement of everyone in this process is key to finding successful solutions and we need a climate of trust between social partners and with the institutions. We all have to be prepared to accept and take responsibility for the change. I want to highlight the quality of the debate and interventions at all stages, both in technical and academic terms and also in terms of the discussion on the political content and on the process.
As a result of all this work that I have mentioned, during which we were always able to count on the assistance of the Commission, the Council is now able to endorse a set of common principles on flexicurity which we hope to formally adopt at the meeting on 5 and 6 December. These common principles on which we are all agreed include, in particular, taking account of the diversity of national situations which will require different approaches and solutions, the need to overcome labour market segmentation, the various dimensions of flexicurity - labour legislation, education, training, social welfare - recognising the relevance of social dialogue in this context, promoting social inclusion, non-discrimination, equality and reconciliation of work and family life, and also defending the need to ensure the compatibility of policies with the solidity and sustainability of public finances. I want to stress that, in essence, there is broad agreement with this House. I must underline the excellent work that we have done and that this House has done in this area.
Once adopted, the common principles shall form an essential instrument for implementing the next cycle of the Lisbon Strategy. The Member States will be invited to take account of these principles when defining and implementing their national policies, by developing their own mechanisms and approaches depending on their specific situations which will be monitored in the framework of national reform programmes. Social partners at all levels will also be encouraged to help define and implement the flexicurity measures and also to use the common principles as a reference. We feel it is essential to invest in the social mobilisation of our citizens within this strategy and, in this context, I must mention the vital importance of this House's involvement. Given who it represents politically and its proximity to the people, this House can make an excellent contribution to ensuring better understanding of the flexicurity concept. The key principle is that flexibility and security must be seen as mutually supporting and reinforcing elements, rather than as opposing elements, and this must be fully understood by our citizens.
Member of the Commission. - (CS) Mr President, the Commission's communication on flexicurity has triggered an important and useful discussion throughout the Union. I thank the rapporteur, Mr Christensen, and the other Members who have taken an active part in discussing flexicurity.
Thanks to your efforts and cooperation with the other parliamentary committees, the European Parliament will be able to adopt a resolution that will significantly support the approach that the Commission has proposed. In our society, security depends on change. Now we must coordinate ways to seek new forms of security: better skills, the ability to find new jobs, modern protective measures adapted to the new labour market.
In recent years, for every job that has been lost in Europe in the industrial sector, four new jobs have been created in other sectors. The most important question is how to gain control over these shifts and how to manage this change successfully. We must also pose the question of the reasons for labour market segregation in a number of Member States.
I very much welcome the report that you are considering today. This report recognises that flexicurity can be a strategy for labour market reform. The text also supports the four-part policy structure formulated for flexicurity by the Commission. I can also fully support the proposal relating to common principles mentioned in paragraph 15 of this report. Your proposals take approximately the same direction as the proposals made by the Commission in its own communication. I understand your desire for some issues, such as measures to combat insecurity, to be explained more precisely. However, I believe that the principles must be concise and that they must be viewed from the standpoint of the whole communication.
I would also like to welcome the European social partners' agreement with the analysis of labour market problems; their analysis was presented at the recent Tripartite Social Summit in Lisbon on 18 October 2007 and, among other things, also looked at flexicurity. This agreement indicates that social dialogue can bring concrete results. Indeed, you have referred to this joint analysis in your motion for a resolution.
Now I would like to reply to some of the critical views expressed in your report. I know you go on to say that discussion about flexicurity should be more balanced. First of all I would like to remind you that the Commission's communication is the result of intensive dialogue between all the stakeholders and careful consultation with leading specialists in this field. I am convinced that the Commission's approach is balanced, since the objective is to support flexibility and security simultaneously and, as has already been said, as two elements that are synergetic and in no way inconsistent.
It is obvious that discussion of flexicurity must not be misused to move towards labour market deregulation. On the contrary, flexibility and mobility must aim higher: that is, towards better jobs, towards a better balance between work and family and private life, a more efficient economy as a whole. As you know, in the next few weeks the Council will make a decision on common principles of flexicurity. After that, national discussions scheduled by all the stakeholders will continue, making it possible to pursue flexicurity strategies at the national level with regard to the specific features of individual states. I am confident that the individual stakeholders will ensure that a balanced approach can be achieved in the area of flexicurity.
As far as costs are concerned, it should be appreciated that the costs connected with a flexicurity policy are much lower than the concrete benefits in terms of a more dynamic labour market and reduced unemployment. Moreover, in a number of instances, it will mean no increase in financial costs, but more efficient use of available resources instead.
I would also like to react to the paragraph of the report in which it is stated that the open-ended contract should form the basis of a social security system. The Commission's intention is in no way to reduce the importance of the open-ended contract. However, I believe that we should adopt more general systems of social security, which would apply both to open-ended contracts and to part-time employment: in short, the intention is that these forms of employment should also be provided with adequate social security cover, not that open-ended contracts should be weakened.
Mr President, I believe that, with the exception of these few reservations, the report is a useful, relevant contribution to the discussion about flexicurity, and once again I would like to thank the European Parliament for it.
rapporteur. - (DA) Mr President, ladies and gentlemen, it is a great pleasure to stand here today as rapporteur. The negotiations in Parliament have been completed, and we can present a balanced report that reflects attitudes across the entire political spectrum. The whole concept behind these guidelines on flexicurity is to tackle the challenges faced by the labour markets of Europe. Note that I use the plural, 'labour markets', because the report recognises that there is no 'one size fits all' as far as flexicurity is concerned. Although there is no common model for flexicurity, we must recognise that Europe faces many common challenges in its labour markets that require a joint response. The demographic challenges mean that in 2050 there will be 1.5 employees for every pensioner. Currently, the figure is 3 employees per pensioner. Around 100 million Europeans are living in or on the threshold of poverty. The effects of inequality can be seen all too easily when you compare countries where there are major differences, such as those in Eastern and Western Europe. However, they can also be seen internally in countries where we are witnessing increasing inequality. Six percent of employees in Europe can be characterised as 'working poor' and a growing number are experiencing poorer working conditions with uncertain employment circumstances and very poor working conditions. Short-term contracts and temporary work are on the increase, and the ordinary open-ended employment contract is under threat. Such precarious employment amounts to 12% in Europe. In addition, undeclared and unlawful employment is increasing. In some countries, unlawful employment accounts for almost 15% of all employment. This development is something that we must turn around, partly because it is expensive for Europe and partly because these uncertain and unstable employment circumstances often affect the weaker groups in society.
Education is Europe's most important raw material in the competitive global market, but it is not being given enough attention. In fact, 15% of our young people are leaving the education system too soon, at a time when the labour market is placing major demands upon knowledge. Those who do not jump on the education bandwagon will experience difficulties in the long term, and we therefore have an obligation to help such people.
Thus, the challenges are clear to Europe. Our responsibility is to deliver a message and a vision of how we will tackle these challenges. In this connection I would like to thank the Commission for its excellent contribution. We have enjoyed good cooperation in connection with the report, in which my role has naturally been to gather up the loose ends here in this House. My perception as rapporteur is that there is a need for a stronger focus on the social Europe, to ensure that workers' rights are respected throughout the EU and for us to have more and better jobs. Greater flexibility within organisations must not come about at the expense of employees' working conditions. How can we ensure this? The report specifically emphasises the need for the open-ended employment contract to become the standard contract type in Europe. Secondly, we must ensure that social partners are involved to a greater extent. That decisions cannot be taken above the heads of employees lies at the heart of a flexible and secure labour market. The inclusion of employees is absolutely essential, and this cannot be emphasised enough in the implementation of flexicurity strategies.
Finally, the report is concerned with what we might call the framework for flexicurity. In other words, the national terms and conditions for implementing flexibility and security. Flexibility and flexicurity cost money. However, it is not wasted money; it is by contrast money that is invested and produces a bonus. For example, if you invest in your workforce, it might perhaps be an expense in the short term, but experience has shown that it will pay dividends in the longer term. Therefore, flexicurity as we understand the concept in Northern Europe requires a welfare state of a certain calibre and size. In this connection we must be honest and say that the developments that we are witnessing in some countries, where there is competition for lower and lower taxes, will make it very difficult to finance the security aspect of flexicurity. Therefore, I will attempt once and for all to silence all the voices that claim that flexicurity is a neo-liberal concept aimed at undermining the rights of employees. This is not the case; on the contrary.
In conclusion, I hope that, through this debate here in this House and around Europe, we will be able to dispel some of the myths that abound in connection with flexicurity. As rapporteur, I have, with considerable help from my colleagues, been able to draw up some balanced guidelines for flexicurity, guidelines that show how Europe should develop its labour market in the future in order to make it both competitive and social. With such a strategy, we will also discover how to tackle the uncertainty that exists amongst employees in Europe. Many are currently afraid that their jobs will be relocated and that their place in the labour market will become superfluous.
Finally, I would like to thank the shadow rapporteur, the rapporteurs from the other committees and everyone else who has otherwise contributed to this report. I will conclude by expressing the hope that the Heads of State or Government will incorporate Parliament's recommendations in their further work towards achieving the common guidelines for flexicurity when they meet in Portugal in December.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (SV) Mr President, I thank the rapporteur for a job well done. The changes which globalisation engenders offer new and better opportunities for all the world's countries but, of course, they also pose challenges. Europe stands at a crossroads. We can choose to welcome the new and flexible economy and its possibilities or retreat into protectionism in various forms.
Flexicurity is one of the most important tools for the creation of a labour market which, as the rapporteur says, fully utilises the potential of the labour force. Training, mobility and employability are keywords. Clearly no single model is universally applicable, but we can and should learn from one another. We make the point in the opinion of the Committee on Economic and Monetary Affairs that protection systems which are too rigid may indeed protect those who are on the inside, but they can make it difficult for others to enter the labour market.
Population growth in Europe is a problem too, which the rapporteur also pointed out. More people will need jobs. Flexicurity, when used correctly, is a good model for Europe to continue to develop positively in a global economy. The example of Denmark, which the rapporteur did not mention, I think shows this.
Mr President, there is one thing at least that we should agree on in this House, namely that too many are without jobs today. Europe must continue to grow so that new jobs can be created.
draftsman of the opinion of the Committee on Culture and Education. - (IT) Mr President, ladies and gentlemen, Mr Christensen's report has been crucial in taking forward the initial document.
These principles are potentially very valuable, but only if at the same time there are safeguards for all at-risk groups - immigrants, women, the elderly and the disabled - as well as for adults who have a low level of education and are more vulnerable and less well protected.
Furthermore, the inequalities in our society are becoming ever more widespread, such as the lack of a minimum wage - which must be adopted in all countries - and the need to recognise workers' rights. The knowledge base of workers must likewise be raised. Allocating economic funding for the implementation of these principles and identifying genuine resources is also a matter of urgency.
Lastly, it seems to me that in recent years there have been many new sources of imbalance in the relations between capital and labour: profits and financial speculation have gained the upper hand while wages have fallen. Addressing this imbalance is one of the tasks we must take on together in carrying these issues forward.
Mr President, the so-called flexicurity model is unlikely to be effective in the European labour market unless it is accompanied by other actions and proposals aimed at promoting entrepreneurship and making it easier to set up businesses. I have in mind, for example, the work on drawing up a statute for the European private company.
Regarding the common principles for implementing flexicurity, I should like to emphasise that the introduction of complex legislative solutions at European level in this area runs counter to the principles of subsidiarity and proportionality. Social and employment policy falls within the competences of the Member States, and any European Union action in the area of flexicurity must comply with the principle of subsidiarity enshrined in Article 5 of the EU Treaty.
In addition, the internal complexity of the model is not favourable to the introduction of Community legislative standards and to a so-called one size fits all approach to the matter. The outcome of the impact assessment indicates that open coordination may be the most appropriate method. This is particularly important for the new Member States which may be confronted with different structural problems in the area of employment in view of the legacy of their past. The high short-term costs associated with the introduction of paths towards implementation of the flexicurity model must also be borne in mind, together with the significant burden on budgets.
on behalf of the PPE-DE Group. - (PT) Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, the reforms that the European Union must carry out in order to secure a competitive position in the world economy cannot be seen purely as limited public sector initiatives but as also requiring changes in behaviour and attitudes on the part of both workers and companies.
These changes can only be successfully achieved if there is a climate of trust between social partners, and this can only be developed by promoting social dialogue. As regards managing the labour market, we must switch from a mindset dominated by the culture of conflict to a new approach based on the culture of cooperation. Personally I do not like the term 'flexicurity'. I would prefer to talk about 'change with security' because any change involves risks. The important point is to minimise those risks. People cannot be asked to be flexible when they have no confidence either in themselves or in the world around them. We therefore constantly stress in this report the need for active employment policies and lifelong learning systems.
The PPE-DE Group tabled 120 amendments to the initial report and, following a process of negotiation, we have arrived at a final version which I believe is balanced and comprehensive. A good balance has been achieved between the concepts of flexibility and security and also between the interests of all the stakeholders in the process, in particular social partners and public authorities. The report clearly refers to the need to apply principles of subsidiarity and proportionality when implementing and managing flexicurity. I therefore recommend that this report be adopted by the House.
on behalf of the PSE Group. - Mr President, I offer many congratulations to the rapporteur.
I have four points, the first of which is to the Commission. First in its Green Paper on labour law and now in its communication on flexicurity, it puts the emphasis on employment security rather than job security. We put the emphasis on both and that is because we recognise the needs of flexible firms. A flexible firm is one that needs to change a production line every six months or IT configuration every four months and that needs an adaptable, well-qualified, loyal workforce - and you do not get that at all from a fragmented, segmented, casualised labour force.
Secondly, flexicurity needs a whole range of factors in place to work properly: a good, stable macroeconomic climate, investment in good, active labour market policies, well-developed social dialogue and high-quality policies for social protection. All these elements are important, and one thing is clear: they do not come cheap. The Commission therefore has to recognise that flexicurity can only be put in place in some Member States over a considerable period of time.
Thirdly, a balanced form of flexicurity needs to be built around the principles included in paragraph 15 of this report, and those principles need to be incorporated into an amended guideline package. They need to be given visibility and they need to be applied. Otherwise, all of the good work included in this excellent report will have been for nothing.
Finally, both the Council and the Commission talk endlessly about the importance of flexicurity, but how can the Council be taken seriously while the directive on temporary agency work remains blocked? How can the other institutions be taken seriously while exploitative forms of atypical work continue to proliferate in all of our Member States? For too many millions of our workforce, flexicurity is all about flexibility and nothing to do with security. This report sets out ways in which that can change.
on behalf of the ALDE Group. - (FR) Mr President, ladies and gentlemen, we wish to support the Commission in its bid to encourage collective reflection on flexicurity. The EU must be behind dialogue among all players in this area. Our Group is also pleased that, for the first time in Europe, the social partners have reached an agreement in a common document to ask the Member States to implement flexicurity policies. This is most important, since flexicurity only makes sense if it ushers in an atmosphere of trust between employees and employers.
As the elected representatives of EU citizens, we have a special responsibility to create the conditions for this kind of trust. It is in everyone's interest to play the game, and above all we must not allow ourselves to be tempted to oppose flexibility, which would be to the benefit of employers, and security, which would constitute compensation for employees.
Implementing flexicurity means simultaneously guaranteeing flexibility and security for employees and employers. Employees need flexibility to reconcile their professional lives and their personal lives, or to pursue their professional lives along new paths. Employers need security just as much as employees, particularly legal security in their contractual relations with personnel.
The report is a step in the right direction. It is balanced and proposes a framework for Member States to adopt common principles. I wish to thank and congratulate the rapporteur on his work. The Member States must not be forced to impose one particular vision of flexicurity. The job markets in each Member State obviously have some extremely different characteristics. We are looking at the coordination of employment policies, not premature harmonisation.
Our fellow citizens, however, wish to see a Europe that provides solutions to the challenges of globalisation. By protecting professional options, facilitating the adaptation of employees, accepting and accompanying life's sudden twists, flexicurity can form a unique way to modernise our social models. Let us not miss out on the chance of us all agreeing to work towards a common objective.
on behalf of the UEN Group. - (PL) Mr President, the movement towards more flexible forms of employment developed at a time of very high unemployment, when it was relatively easy to force a worker to accept worse employment conditions in order to stay in a job at all. When workers lacked the means with which to provide for their own and their family's basic needs, they were prepared even to tolerate being humiliated at the workplace. They were also prepared to agree to not being insured against accidents and to work illegally for starvation wages.
Fortunately, the situation in the labour market is now changing. Most Polish employers undervalued the importance of permanent employment. As a result, they are now short of workers, and Poland has witnessed the emigration of almost two million young people, many of whom are highly educated. Flexible employment that does not recognise the importance of job security brings short-term benefits to employers at the expense of workers. I am glad that the European Parliament's motion for a resolution attaches more importance to the need for job security than the European Commission. I should like to point out that research undertaken by the International Labour Organization confirms that workers with permanent contracts are more effective.
I congratulate the rapporteur on his work.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, the debate about flexicurity shows that it is not possible to transfer a given social model from one Member State directly to the EU as a whole. Nor does this seem to be what the Commission wants. Its document is not about improving the social security of workers in light of radically changing labour market conditions; no, the Commission wants to push flexibility of employment relations without actually being in a position to improve social security for workers: that falls within the competence of the Member States where there are many different notions of just how important it is.
What's more, the key role and the control function performed by the trade unions - which in Denmark are an essential element of the flexicurity model - cannot be taken as a given in other Member States at present, or indeed at any time in the near future. In some governments, too, where flexicurity is interpreted and championed solely as flexibility, trade union rights are being further curtailed at the same time. We Greens are critical of efforts to use flexicurity as a vehicle by which to introduce the deregulation of labour law throughout the EU, thereby achieving global competitiveness for the European Union at the expense of workers' rights. Unfortunately, the coalition in this House is following the Commission's lead and is missing out on the opportunity to introduce a core element - namely social security - as an equally important component into the flexicurity model.
I wonder how the Socialists intend to explain this to workers. My concern is that we will be missing out on the opportunities for a future debate about the benefits that are undoubtedly inherent in the flexicurity model as well. We therefore need to amend the report, or we will be unable to support it.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, flexicurity is nothing new. It is an old Danish model, dating right back to the late 19th century, whereby security not enshrined in contracts of employment is guaranteed by the government, at great cost.
What is new in this Europe of ours is terrible insecurity, which affects young people at work but damages society as a whole. In order to combat this insecurity we must change tack and dispense with the laissez-faire methods and ideologies which brought it about. It is not true that insecurity creates jobs and economic growth; the opposite is true. Now, with flexicurity, we are experimenting with a new ideology, but one that preserves the old model of insecurity intact.
For this reason, my Group has fought for some very practical ideas: against the idea of a labour market rigidity indicator and in favour of a good employment indicator, so as to emphasise that stable, secure employment is the norm; against unjustified dismissal, in that it amounts to discrimination; against a recurring accumulation of atypical contracts, or lifelong insecurity, which is a modern form of slavery; in favour of the right of those not in employment to an income, as they cannot live on air alone; in favour of bringing together different forms of welfare assistance; and against discrimination affecting women at work.
The fact that no resources have been earmarked to guarantee flexicurity - there has been a 2% cut - and consequently that no reliable investment is possible, speaks volumes about the risk of this operation turning into nothing but hot air.
Workers and young people are calling for something tangible, not for outdated ideologies. These are the points that we have fought for in this House and would like to see voted through.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (NL) Mr President, the Committee on Women's Rights and Gender Equality was very nearly overlooked in this debate, but fortunately at the last minute it has been able to take its turn.
More than half of Europe's population is female and, at the moment, these women are usually over-represented in the labour market as regards temporary and part-time contracts. Women therefore already have to deal with more uncertainty, poor accrual of pensions and inadequate medical expenses. When those such as the Commission and the Dutch Government want to make redundancy rights even more flexible, this group will only sink further into oppression and lack of rights. I was therefore overjoyed when the Committee on Women's Rights unanimously made a series of proposals for improving the Commission's proposal on this point. Unfortunately the rapporteur has chosen to adopt very few of these broad and elevated proposals. In so doing he has dishonoured the Committee on Women's Rights and ignored the very real inequalities that exist. I therefore call on all Members to support, in tomorrow's vote, the amendments which have been tabled to prevent this inequality.
(DE) Mr President, fewer and fewer people are spending their entire working life with the same employer, so they need to be able to adapt without any problems to changing living and working conditions. At the same time, people must have adequate employment security. Commissioner Spidla, only if flexibility and security are brought into equilibrium will the new flexicurity concept become widely accepted. On the one hand, there must be more flexibility for companies so that they can identify market niches and become more innovative and plan their development proactively rather than just reacting to events. On the other hand, workers in the Member States need the security afforded by modern systems of social protection and reliable agreements between responsible social partners. The right framework conditions must also be put in place for more permanent jobs and easier transitions to new jobs. The abuse of new forms of employment must also be prevented, along with bogus self-employment and undeclared work.
A further priority is lifelong learning which is essential to make our workers fit for globalisation. Agreeing a benchmark of 2% of GDP on a binding basis is unacceptable, in my view, for we have to leave the Member States some financial latitude here. However, governments and businesses must ensure that far more is invested in our most important resource, namely well-educated people who are highly skilled, motivated and adaptable.
The PPE-DE Group has again tabled various amendments at my initiative. In one of these amendments, we say that companies must be able to decide for themselves on how they approach the issue of corporate social responsibility. CSR must continue to be based on a voluntary, not an obligatory system.
As my final point, let me say that bringing forward the date for lifting the transitional measures obstructing the free movement of workers from 2013 to 2009 sends out the wrong signal. In areas where far higher hourly wages are paid with a high level of social security, the pressure from migration is intense and difficult to manage. Here too, security must not be neglected, notwithstanding the flexibility that is undoubtedly necessary.
(SV) Mr President, President-in-Office, Commissioner, let me begin by thanking the rapporteur for a job well done and an excellent report. Like José Albino Silva Peneda, I prefer to speak of 'change with security', change which we encounter in the form of globalisation and in the form of demographic growth. I think that is a better way of putting it.
There is a difference between the Commission's proposal and Parliament's proposal, namely on the point of where the focus lies in the changes. We have a different focus in Parliament's proposal. The Commission's focus is on employment security rather than job security. There should be no such distinction. What is needed is to combine the security of being able to get a new job with a high level of security in employment. In Parliament we try to focus on participation in the process, strong trade unions and a strong social dialogue. We focus on an active employment policy, we focus on more investment in training and we focus on strong social security systems.
Many have said that there is no single model but that all must proceed on the basis of their own concepts. The Lisbon process is applicable. Now, when principles are to be established, I would endorse what Stephen Hughes said: look at paragraph 15, see what principles should form the guidelines.
Finally I would say to Elisabeth Schroedter that it is not the case that the rapporteur had no contact with the European trade union movement. There were close contacts throughout the period, and they fully support us in seeking to change the focus. To refrain from forming views before the employment ministers do so would mean handing over to them the sole right to decide. Parliament must have a line ...
(The President cut off the speaker.)
(ET) Mr President, ladies and gentlemen.
The European Union does not need only to reform its own institutions quickly, but must also provide its citizens and businesses with a policy which alleviates the side-effects of intense competition and the opening up of the market.
I regard it as important to encourage stable employment relations in which there is a high level of confidence. Any success in changes to labour law would be greater if employees felt more secure. We must also bear in mind the fact that a feeling of security often also depends on how easy it is to find a new job.
I am of the view that the biggest problems in the European Union relate to the provision of a flexible, qualified workforce, and therefore that this issue should be at the heart of Europe's flexicurity strategy.
The most important thing must be to create a flexible labour market by raising the level of education through training and re-training programmes.
(IT) Mr President, ladies and gentlemen, flexicurity is neither a panacea nor a taboo subject. We just have to agree on the rules of the game. It goes without saying that Europe must be equal to the challenges of globalisation and competition - not always fair competition - forced upon us by the world economy.
All of this requires flexibility, but that does not mean turning our backs on the European social model, its values, its standards of security and above all its solidarity. Flexibility is therefore acceptable on condition that there are firm rules, guarantees and compensatory mechanisms in place.
Most importantly, Europe must lead the Member States in a strategy comprising certain key ingredients: a decent level of continuing training, adequate welfare measures, quality services beginning with childcare services, and social security systems to support workers during periods of inactivity. Such support, incidentally, need not necessarily take the form of handouts; it could also be the provision of opportunities to acquire the skills required for new jobs on offer.
Finally, there must be measures for reconciling work and family life, to enable women in particular to enjoy truly equal opportunities in the world of work.
Naturally, these objectives necessitate a substantial amount of funding, but only in this way can flexicurity be an opportunity rather than a shortcut towards deregulation of the world of work.
(IT) Mr President, Commissioner, ladies and gentlemen, I too am grateful to the rapporteur for his work, especially as it was completed in such a short space of time.
I too believe that a word is just a word. Flexicurity in itself is neither a good nor a bad policy. Nor is it just one policy: it is a set of combined and well-balanced actions. Everything depends on how those actions are designed and put into practice.
Flexicurity is customarily believed to be a strategy aimed at making the labour market more flexible and rewarding the move from one job to another by means of economic support and training. This amounts to a defensive attitude, to damage limitation, whereas what we need is a fresh approach, innovation and quality.
If we try to look at flexicurity from a female point of view, we obtain a useful perspective on the matter. After all, it enables us to see that the majority of the most insecure and unstable jobs are geared towards women. At the same time, moreover, we can detect the full positive potential of such a strategy if we understand flexibility not as insecurity but as flexible organisation of employment and work schedules to meet the needs of employees.
If we understand security not just as training allowances but also as assistance with the various activities and decisions occurring during a person's lifetime, then we will break new ground and make forward-looking proposals, rather than harking back to the ways of the past.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, I will be very brief. The work of this House will continue after this debate so I must say to you that it is this Presidency's or rather our Presidency's belief that this is of course an important and necessary debate. This can be seen from the level of participation and from the high number of Members who wanted to participate and cooperate in this debate.
Flexibility naturally means mobility and, in a globalised world, the word 'mobility' is necessary and signifies adaptation to change. However, we are not only talking about mobility; we are also talking about security. This means committing to people, to workers, to their qualifications and training, and also to family protection and protection of the quality of work.
We are of course confident that the main guidelines that we have managed to agree with our social partners will in practice allow the necessary measures to be developed and established so that change and security can be ensured and so that Europe is better able to successfully tackle the challenges facing us as a result of globalisation.
At its meeting on 5 and 6 December, the Council will hopefully adopt these guidelines. I am certain that in the future these will prove to be the right guidelines and the right bases for a policy that will make Europe stronger and more competitive.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, when I look at the screen, I see how quickly time is going by, so just allow me to mention two things: firstly, it is clear from the debate, and I would also like to emphasise, that the aim of flexicurity is on no account to impose a single national model on the whole European Union. The distinctive nature of different models is recognised. However, I would like to suggest that states which implement the principles referred to have a better labour market situation, and here we are not just talking about the Scandinavian countries.
The other issue I would like to mention is the question of costs. Again, you can see that a typical example, which has often been cited, is Denmark, whose social protection and health care expenditures are not above average in the European context. This should always be pointed out.
Ladies and gentlemen, thank you for a very intensive debate which, although short, has helped to enrich the concept of flexicurity. Allow me to thank the rapporteur especially.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (DE) In one of the amendments tabled on this report, an attempt is made to secure the European Parliament's support for European minimum wages. In my view, this approach is fundamentally wrong. The conditions and parameters in place in the individual regional labour markets are so disparate that a European approach will not enable us to increase prosperity for citizens; instead, we would be entrenching poverty, unemployment and black-market work.
There is also a call for minimum wages to be set at no less than 50-60% of the average national wage. Which country in Europe has such a high minimum wage? Before tabling this type of amendment for debate, its initiators should at least make the effort to look at the reality in Europe. An attempt is being made here to champion a European wage-setting policy which would increase existing national minimum wages by an average of 20%. This is blatant populism!
I hope that a clear majority will emerge in Parliament to quash these dangerously utopian ideas, which would merely increase joblessness and poverty and put Europe's economic competitiveness at risk.
in writing. - (PT) We regret that the report does not oppose, with sufficient clarity, the strategy of flexicurity defended by the European Commission. It limits itself to proposing some palliative care for the principles set out in the Commission communication.
As a result, we not only voted against this report in the Committee on Employment and Social Affairs, but we also insisted on tabling proposals which rejected the flexicurity approach adopted in that communication. We did this because this approach aims to deregulate the labour markets and labour legislation which will result, in practice, in the destruction of current contractual arrangements, in the liberalisation of unjustified dismissals and in increased insecurity for workers in general.
No palliative care can withstand the constant weakening of collective bargaining, the devaluation of the trade unions and the transformation of permanent contracts into temporary contracts on the pretext of capitalist globalisation.
In the huge demonstration that took place on 18 October in Lisbon, arranged by the CGTP (General Confederation of Portuguese Workers), Portuguese workers said no to these proposals. What they want is more employment with rights which presupposes a commitment to production, more investment in high-quality public services and respect for the dignity of workers.
We therefore insist on the proposals that we tabled. If these continue to be rejected, then we will vote against this report given that we reject flexicurity.
in writing. - (RO) The report raises for discussion an essential European issue: the European Union actions towards integration into the labour market cannot ignore the arbitrary restriction of the free movement of workers. Eight of the countries that joined the EU in 2004 - together with Romania and Bulgaria - have transitory periods of at least two years, which can reach seven years.
Starting with the second year of transition, the European institutions become actively involved in the process of authorizing the transition periods imposed by the Member States. For this reason, I request that the European Council examine very carefully, in December, the issue of the free movement restriction in the European Union for the new Member States and that it adopts a mandatory common position to reduce at a minimum the barriers to free movement of labour.
The issue of the restriction of access to the labour market is directly related to the first principle suggested by the rapporteur, namely "European action against abusive practices in various types of non-standard contracts”. As a Member of the European Parliament, I have received numerous complaints from Romanian citizens who are abusively deprived of payment for their work and of the most elementary conditions of social and health insurance in the countries where they carry out their activity. The regulations we will adopt based upon the concept of flexicurity should primarily eliminate such situations.
(The sitting was suspended at 5.05 p.m. and resumed at 5.10 p.m.)